DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 9, 11, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TONOMURA (US 20140070319) in view of HSIEH (US 20070176239).
Regarding claim 1, TONOMURA discloses a method of manufacturing a semiconductor device, the method comprising: 
forming one or more transistor cells (vertical transistors comprising at least gate trench 7 and base region 6, see fig 4, para 82) in a first region of a semiconductor substrate (the transistors exist in regions of the substrate 5 which are not under the diodes 2, see fig 4, para 70), the semiconductor substrate having a second region (region under the diodes 2 that does not contain 6/7, see fig 4) that is devoid of transistor cells; 
forming a first dielectric material (insulators 40 and 31A, see fig 8A and 8D, para 95) over the first region and the second region of the semiconductor substrate (40 is formed over the substrate 5 which contains both regions, see para 95); 
forming a second dielectric material (fig 8E, 31b, para 96) over the first dielectric material; 

etching first contact grooves into a p-type region of the pn diode (the left two contact holes CT are formed to contact p-regions 43, see fig 8F, para 97), second contact grooves into an n-type region of the pn diode (the right two contact holes CT are formed to contact n-region 44, see fig 8F, para 97), and third contact grooves (the contact holes into which 32 are formed which contact 6 and 7, see fig 4, para 81) into the first region of the semiconductor substrate; and
filling the first contact grooves, the second contact grooves and the third contact grooves with an electrically conductive material (filling with the contact metal 47, see fig 8G, para 97).
TONOMURA fails to explicitly disclose a method comprising etching a first contact groove (270-z, see fig 7H) into the pn diode, a second contact groove (280-z, see fig 7H) into the pn diode and third contact grooves into the first region of the semiconductor substrate, the first contact groove, the second contact groove and the third contact grooves being etched at the same time using a common contact formation process.
HSIEH discloses a method comprising etching third contact grooves (multiple contact grooves 268 and 278, see fig 7G and 5, para 27) into the first region of the semiconductor substrate (225, see para 25), the first contact groove (268-G, see fig 7G), the second contact groove (278-G, see fig 7G) and the third contact grooves (268 and 278, see fig 7G, para 27) being etched at the same time using a common contact formation process (see fig 7G, para 27).
TONOMURA and HSIEH are analogous art because they both are directed towards methods of making trench transistor devices in parallel with ESD diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of TONOMURA with the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the method of TONOMURA with the simultaneous formation of all three sets of contact grooves of HSIEH in order to provide effective over-voltage protection to reduce a likelihood of device damages caused by ESD (see HSIEH para 8).
Regarding claim 3, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA fails to explicitly disclose a method, wherein 
etching the first contact grooves comprises etching the first contact grooves through the p-type region of the pn diode and into a lower layer of the first dielectric material disposed between the pn diode and the semiconductor substrate, and 
wherein etching the second contact grooves comprises etching the second contact grooves through the n-type region of the pn diode and into the lower layer of the first dielectric material.
HSIEH discloses a method, wherein 
etching the first contact grooves comprises etching the first contact grooves through the p-type region of the pn diode and into a lower layer of the first dielectric material disposed between the pn diode and the semiconductor substrate (the contact groove 170-z' can extend into the Thick Oxide layer, see fig 3B, para 23), and 
wherein etching the second contact grooves comprises etching the second contact grooves through the n-type region of the pn diode and into the lower layer of the first dielectric material (second groove 180-z' can extend into the thick oxide layer below the diode, see fig 3B, para 23).
TONOMURA and HSIEH are analogous art because they both are directed towards methods of making trench transistor devices in parallel with ESD diodes and one of ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the method of TONOMURA with the precise contact groove etching process of HSIEH in order to provide effective over-voltage protection to reduce a likelihood of device damages caused by ESD (see HSIEH para 8).
Regarding claim 4, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA fails to explicitly disclose a method, wherein 
etching the first contact grooves comprises etching the first contact grooves so that the first contact grooves terminate within the p-type region of the pn diode before reaching a lower layer of the first dielectric material disposed between the pn diode and the semiconductor substrate, and 
wherein etching the second contact grooves comprises etching the second contact grooves so that the second contact grooves terminate within the n-type region of the pn diode before reaching the lower layer of the first dielectric material.
HSIEH discloses a method, wherein 
etching the first contact grooves comprises etching the first contact grooves so that the first contact grooves terminate within the p-type region of the pn diode before reaching a lower layer of the first dielectric material disposed between the pn diode and the semiconductor substrate (the groove 270 can terminate in the diode before reaching the thick oxide 245, see fig 7H), and 
wherein etching the second contact grooves comprises etching the second contact grooves so that the second contact grooves terminate within the n-type region of the pn diode before reaching the lower layer of the first dielectric material (the groove 280 can terminate in the diode before reaching the thick oxide 245, see fig 7H).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the method of TONOMURA with the precise contact groove etching process of HSIEH in order to provide effective over-voltage protection to reduce a likelihood of device damages caused by ESD (see HSIEH para 8).
Regarding claim 5, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA further discloses a method, wherein 
the first contact grooves extend through the second dielectric material, through an upper layer of the first dielectric material covering the pn diode and into the p-type region of the pn diode (the contacts 32 extend through 31 which includes 31a and 31b and reach p-region 43, see fig 4 and 8, see para 87 and 97), 
wherein the second contact grooves extend through the second dielectric material, through the upper layer of the first dielectric material and into the n-type region of the pn diode (the contacts 32 extend through 31 which includes 31a and 31b and reach n-region 44, see fig 4 and 8, see para 87 and 97), and 
wherein the third contact grooves extend through the second dielectric material, through the first dielectric material and into the first region of the semiconductor substrate (the contacts 32 extend through 31 which includes 31a and 31b and reach regions 6 and 7 of the substrate 5, see fig 4 and 8, see para 87 and 97).
Regarding claim 6, TONOMURA and HSEIH disclose the method of claim 1


prior to filling the first contact grooves, the second contact grooves and the third contact grooves with the electrically conductive material, implanting p-type dopants into the first contact grooves, the second contact grooves and the third contact grooves.
HSIEH discloses a method, further comprising: 
prior to filling the first contact grooves, the second contact grooves and the third contact grooves with the electrically conductive material, implanting p-type dopants into the first contact grooves, the second contact grooves and the third contact grooves (boron ion implant performed through contact openings, see fig 7G, para 27).
TONOMURA and HSIEH are analogous art because they both are directed towards methods of making trench transistor devices in parallel with ESD diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of TONOMURA with the precise contact groove etching process of HSIEH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the method of TONOMURA with the precise contact groove etching process of HSIEH in order to provide effective over-voltage protection to reduce a likelihood of device damages caused by ESD (see HSIEH para 8).
Regarding claim 9, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA further discloses a method, wherein forming the first dielectric material and forming the pn diode comprises: 
forming a first layer of the first dielectric material over the first region and the second region of the semiconductor substrate (40 is formed over 5, see fig 8A, para 95); 
forming polycrystalline silicon on the first layer of the first dielectric material over the second region but not the first region of the semiconductor substrate (polysilicon PS, see fig 8C, para 95); 

forming the pn diode in the polycrystalline silicon between the first layer and the second layer (regions 43 and 44 formed, see fig 8D, para 96).
Regarding claim 11, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA further discloses a method, wherein the first contact grooves are arranged in rows that extend generally parallel with one another (rows of anode contacts 45, see figs 4-5, para 85), and wherein the second contact grooves are arranged in rows that extend generally parallel with one another (rows of cathode contacts 46, see figs 4-5, para 86).
Regarding claim 16, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA fails to explicitly disclose a method, wherein a first group of the third contact grooves extend into electrodes disposed in field plate trenches formed in the first region of the semiconductor substrate, and wherein a second group of the third contact grooves extend into a body region of the one or more transistor cells in the first region of the semiconductor substrate.
HSIEH discloses a method, wherein a first group of the third contact grooves extend into electrodes disposed in field plate trenches formed in the first region of the semiconductor substrate (the group of trenches 180/280 which extend into 220, see fig 5 and 7H, para 23 and 27), and wherein a second group of the third contact grooves extend into a body region of the one or more transistor cells in the first region of the semiconductor substrate (the group of trenches 170/270 extend into 225, see fig 5 and 7H, para 23 and 27).
TONOMURA and HSIEH are analogous art because they both are directed towards methods of making trench transistor devices in parallel with ESD diodes and one of ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the method of TONOMURA with the precise contact groove etching process of HSIEH in order to provide effective over-voltage protection to reduce a likelihood of device damages caused by ESD (see HSIEH para 8).
Regarding claim 17, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA further discloses a method, further comprising: 
patterning the electrically conductive material to form electrodes for the one or more transistor cells formed in the first region of a semiconductor substrate, and anode and cathode electrodes for the pn diode formed over the second region of the semiconductor substrate (the conductor 47 is made to form electrodes 32 which contact p-region 43, n-region 44 and substrate 5, see fig 4 and 8G).
Regarding claim 18, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA further discloses a method, wherein the p-type region of the pn diode abuts sidewalls of each first contact (sidewalls of 43 are in direct contact with the left two conductors 47, see fig 8G), 
wherein the n-type region of the pn diode abuts sidewalls of each second contact (sidewalls of 44 are in direct contact with the right two conductors 47, see fig 8G), and 
wherein each third contact extends into an electrode or a doped region of the one or more transistor cells in the first region of the semiconductor substrate (electrodes 32 extend to contact gate electrodes in trenches 7, see fig 4, para 82).
Regarding claim 19, TONOMURA discloses a method of manufacturing a semiconductor device, the method comprising: 

forming a pn diode (pn diode formed by p-regions 43 and n-regions 44, see fig 8E, para 96) in a dielectric material (insulators 40 and 31A, see fig 8A and 8D, para 95) over the semiconductor substrate (43/44 are formed on 40 and over 5, see fig 8E); 
etching first contact grooves into a p-type region of the pn diode (the left two contact holes CT are formed to contact p-regions 43, see fig 8F, para 97), second contact grooves into an n-type region of the pn diode (the right two contact holes CT are formed to contact n-region 44, see fig 8F, para 97), and third contact grooves (the contact holes into which 32 are formed which contact 6 and 7, see fig 4, para 81) into the first region of the semiconductor substrate; and
filling the first contact grooves, the second contact grooves and the third contact grooves with an electrically conductive material (filling with the contact metal 47, see fig 8G, para 97).
TONOMURA fails to explicitly disclose a method comprising etching a first contact groove (270-z, see fig 7H) into the pn diode, a second contact groove (280-z, see fig 7H) into the pn diode and third contact grooves into the first region of the semiconductor substrate, the first contact groove, the second contact groove and the third contact grooves being etched at the same time using a common contact formation process.
HSIEH discloses a method comprising etching third contact grooves (multiple contact grooves 268 and 278, see fig 7G and 5, para 27) into the first region of the semiconductor substrate (225, see para 25), the first contact groove (268-G, see fig 7G), the second contact groove (278-G, see fig 7G) and the third contact grooves (268 and 278, see fig 7G, para 27) being etched at the same time using a common contact formation process (see fig 7G, para 27).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the method of TONOMURA with the simultaneous formation of all three sets of contact grooves of HSIEH in order to provide effective over-voltage protection to reduce a likelihood of device damages caused by ESD (see HSIEH para 8).
Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TONOMURA (US 20140070319) and HSIEH (US 20070176239) in view of MA (US 20140183627).
Regarding claim 2, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA fails to explicitly disclose a method, further comprising: 
photolithographically focusing the common contact formation process on the first region of the semiconductor substrate and not on the pn diode.
MA discloses a method, further comprising: 
photolithographically focusing the common contact formation process on the first region of the semiconductor substrate and not on the pn diode (when the vias 112 of the device 2 are formed, focus is on 112.1 and 112.2 which are the pluralities of vias which contact the substrate 104 not the diode 110, and the pluralities of vias 112.3 and 112.4 are further out of focus, see fig 2, para 31).
TONOMURA and MA are analogous art because they both are directed towards methods of making trench transistor devices in parallel with ESD diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of TONOMURA with the focus on the surface of the substrate to form the vias of MA because they are from the same field of endeavor.

Regarding claim 20, TONOMURA and HSEIH disclose the method of claim 19.
TONOMURA fails to explicitly disclose a method, further comprising: photolithographically focusing the common contact formation process on the first region of the semiconductor substrate and not on the pn diode.
MA discloses a method, further comprising: photolithographically focusing the common contact formation process on the first region of the semiconductor substrate and not on the pn diode (when the vias 112 of the device 2 are formed, focus is on 112.1 and 112.2 which are the pluralities of vias which contact the substrate 104 not the diode 110, and the pluralities of vias 112.3 and 112.4 are further out of focus, see fig 2, para 31).
TONOMURA and MA are analogous art because they both are directed towards methods of making trench transistor devices in parallel with ESD diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of TONOMURA with the focus on the surface of the substrate to form the vias of MA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of TONOMURA with the focus on the surface of the substrate to form the vias of MA in order to reduce the probability of failing to open vias and improve the precision of the via array (see MA para 31).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TONOMURA (US 20140070319) and HSIEH (US 20070176239) in view of HSIEH 2013 (US 20130075810).
Regarding claim 7, TONOMURA and HSEIH disclose the method of claim 6.

after implanting the p-type dopants and prior to filling the first contact grooves, the second contact grooves and the third contact grooves with the electrically conductive material, etching back the first dielectric material and the second dielectric material around the perimeter of each first contact groove and each second contact groove so that the pn diode is not covered by the first dielectric material or the second dielectric material in each region wherein the first dielectric material and the second dielectric material are etched back.
HSIEH 2013 discloses a method, further comprising: 
after implanting the p-type dopants and prior to filling the first contact grooves, the second contact grooves and the third contact grooves with the electrically conductive material, etching back the first dielectric material and the second dielectric material around the perimeter of each first contact groove and each second contact groove so that the pn diode is not covered by the first dielectric material or the second dielectric material in each region wherein the first dielectric material and the second dielectric material are etched back (second etching process to form contact holes 248, see fig 7H, para 38).
TONOMURA and HSIEH 2013 are analogous art because they both are directed towards methods of making trench transistor devices in parallel with ESD diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of TONOMURA with the precise contact groove etching process of HSIEH 2013 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the method of TONOMURA with the precise contact groove etching process of HSIEH 2013 in order to reduce the number of masks and poly-silicon layers applied in the manufacturing process without additional costs and manufacturing process steps (see HSIEH 2013 para 3).
Claims 8, 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TONOMURA (US 20140070319) and HSIEH (US 20070176239) in view of WEYERS (US 20160307884).
Regarding claim 8, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA fails to explicitly disclose a method, further comprising: 
spacing the first contact grooves at least 50 microns from a first edge of the pn diode along which the first contact grooves runs parallel; and 
spacing the second contact grooves at least 50 microns from a second edge of the pn diode along which the second contact grooves runs parallel.
WEYERS discloses a method, further comprising: 
spacing the first contact grooves at least 50 microns from a first edge of the pn diode along which the first contact grooves runs parallel; and 
spacing the second contact grooves at least 50 microns from a second edge of the pn diode along which the second contact grooves runs parallel (the contacts 312 and 314 can be 5 microns apart, and 310 can be 2000 microns across, meaning that the outer contacts would be at least 50 microns from the edge of 310, see para 61).
TONOMURA and WEYERS are analogous art because they both are directed towards methods of making trench transistors with ESD diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of TONOMURA with the groove spacing of WEYERS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of TONOMURA with the groove spacing of WEYERS in order to provide a device with increased area efficiency (see WEYERS para 4). 
Regarding claim 10, TONOMURA and HSEIH disclose the method of claim 1, wherein forming the first dielectric material and forming the pn diode comprises: 

forming a second layer of the first dielectric material on the first layer over the first region of the semiconductor substrate and on the polycrystalline silicon over the second region of the semiconductor substrate (fig 8D, 31a, para 96); and 
forming the pn diode in the polycrystalline silicon between the first layer and the second layer (regions 43 and 44 formed, see fig 8D, para 96).
TONOMURA fails to explicitly disclose a method comprising forming amorphous silicon on the first layer of the first dielectric material over the second region but not the first region of the semiconductor substrate.
WEYERS discloses a method comprising forming amorphous silicon (300 can be formed of amorphous silicon, see para 58) on the first layer of the first dielectric material over the second region but not the first region of the semiconductor substrate.
TONOMURA and WEYERS are analogous art because they both are directed towards methods of making trench transistors with ESD diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of TONOMURA with the amorphous silicon WEYERS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of TONOMURA with the amorphous silicon of WEYERS in order to provide a device with increased area efficiency (see WEYERS para 4). 
Regarding claim 14, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA fails to explicitly disclose a method, wherein the pn diode comprises polycrystalline or amorphous silicon having a thickness between 300 nm and 950 nm.

TONOMURA and WEYERS are analogous art because they both are directed towards methods of making trench transistors with ESD diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of TONOMURA with the silicon thickness of WEYERS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of TONOMURA with the silicon thickness of WEYERS in order to provide a device with increased area efficiency (see WEYERS para 4). 
Regarding claim 15, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA fails to explicitly disclose a method, wherein the first dielectric material comprises undoped silicate glass (USG), wherein the second dielectric material comprises borophosphosilicate glass (BPSG), and wherein the pn diode comprises polycrystalline or amorphous silicon.
WEYERS discloses a method, wherein the first dielectric material comprises undoped silicate glass (USG) (410 can be USG, see para 50), wherein the second dielectric material comprises borophosphosilicate glass (BPSG) (420 can be BPSG, see para 50), and wherein the pn diode comprises polycrystalline or amorphous silicon (300/310 can be polysilicon, see para 107).
TONOMURA and WEYERS are analogous art because they both are directed towards methods of making trench transistors with ESD diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of TONOMURA with the insulating materials of WEYERS because they are from the same field of endeavor.
. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TONOMURA (US 20140070319) and HSIEH (US 20070176239) in view of LUKANE (US 20020106587).
Regarding claim 12, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA fails to explicitly disclose a method, wherein the first contact grooves are arranged in a first checkerboard pattern, and wherein the second contact grooves are arranged in a second checkerboard pattern.
LUKANE discloses a method, wherein the first contact grooves (vias 35, see fig 6-7, para 47-49) are arranged in a first checkerboard pattern (See fig 7, para 47), and wherein the second contact grooves (vias 37, see fig 6-7, para 47-49) are arranged in a second checkerboard pattern (See fig 7, para 47).
TONOMURA and LUKANE are analogous art because they both are directed towards methods of making trench transistor devices with ESD diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of TONOMURA with the checkerboard pattern of LUKANE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of TONOMURA with the checkerboard pattern of LUKANE in order to increase the distance between vias in the same set (see LUKANE para 47).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TONOMURA (US 20140070319) and HSIEH (US 20070176239) in view of HSIEH 2010 (US 20100289073).
Regarding claim 13, TONOMURA and HSEIH disclose the method of claim 1.
TONOMURA fails to explicitly disclose a method, further comprising: 

HSIEH 2010 discloses a method, further comprising: 
forming a third dielectric material over the second region of the semiconductor substrate but not the first region (nitride 240, see fig 3d, 240, para 15), wherein the first dielectric material is separated from the semiconductor substrate by the third dielectric material (see fig 3d).
TONOMURA and HSIEH 2010 are analogous art because they both are directed towards methods of making trench transistor devices with ESD diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of TONOMURA with the third dielectric material of HSIEH 2010 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of TONOMURA with the third dielectric material of HSIEH 2010 in order to reduce a likelihood of device damages caused in fabrication process (see HSIEH 2010 para 3).
Response to Arguments
Applicant’s arguments, see arguments, filed 11/19/2020, with respect to the rejection(s) of claim(s)s 1 and 19 over HSIEH 2010 (US 20100289073) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TONOMURA (US 20140070319) in view of HSIEH (US 20070176239).
Applicant's arguments filed 11/19/2020 with regard to the rejection of claims 2 and 20 in view of MA have been fully considered but they are not persuasive.
claims 2 and 20, the applicant argues that Ma et al (US 20140183627, hereinafter MA) does not disclose a method wherein a plurality of groups of contact vias are formed in a common photolithographic process which is focused on a surface of the substrate as opposed to focused on a diode which is over the surface of the substrate.  This argument is unpersuasive because MA, in paragraph 31, discloses a method of making a plurality of groups of contact vias 112.1, 112.2, 112.3 and 112.4 by a single photolithography process wherein the vias formed on the substrate surface 112.1 and 112.2 are in focus and the vias on the surface of the diode 112.3 and 112.4 are farther out of focus (see MA para 31, fig 2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811